TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00639-CR



                               Paul Michael Shumaker, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2012-311, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               The States’s brief was originally due on March 19, 2015. On counsel’s motions, the

deadline for filing was extended to July 2. State’s counsel has now filed a fourth motion requesting

that the Court extend the time for filing the State’s brief an additional 11 days. We grant the motion

for extension of time and order State’s counsel to file a brief no later than July 13, 2015. No further

extension of time will be granted, and failure to comply with this order will result in the case being

submitted to this Court on the appellant’s brief alone.

               It is ordered on July 10, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish